Title: From Thomas Jefferson to the Commissioners of the Tax for Culpeper and Prince William Counties, 2 April 1781
From: Jefferson, Thomas
To: Commissioners of the Tax



Gentlemen
In Council April 2d. 1781

Your Application for Money for your New Levies has been laid before the board. Tho’ it does not seem proper to order the Money to be advanced from the Treasury without the Tobacco being first received, yet such is the emergence and so necessary to have the men in the field that Money would have been sent you had the requisite Sum been specified, but that is not mentioned in your Letter nor any principles furnished on which it can be calculated. Should you find it necessary to send again with a specification of the Sum, you will be so good as to send the Tobacco Notes.
The Treasurer having found by Experience that Orders on the Sheriffs furnished a Handle for very great Abuses, refuses ever to give another. I am &c,

T. J.

